DETAILED ACTION
This is a non-final office action on the merits in response to communications on 11/24/2020.  Claim 2 is cancelled.  Claims 1, 3-29 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13, see starting page 8, have been considered but are moot because new amendments thus the arguments do not apply to the current rejection.
In addition, Applicant’s arguments are not persuasive.
First, on page 14, Applicant is arguing:
It is completely unreasonable for the Examiner to cite Crow, which was filed by Microsoft Corporation about producing a summarized presentation slides, such as Microsoft PowerPoint. See, for example, Abstract and figure 4, Crow. The term "robot" in Crow appears to be a software robot user interface, as the figures in Crow does not show any hardware robot. It is very frustrating for the Examiner to cite a reference that is completely out of context, where one of ordinary skilled in the art would certain not combine a presentation slide software to a sophisticated robotic kitchen.
Seems Applicant is arguing that Crow is not analogous.  In response to applicant's argument that Crow is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Crow is analogous art dealing with robot control and recording of video data.

In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
	Third, on page 17, applicant is arguing that there is no teaching of flowchart to explain the software process.  This argument is not responsive to the claim and the rejection because this argument does not show what is recited in the claim that is missing in the rejection.  Therefore, there is no error in the rejection.
	Fourth, on page 17, Applicant is arguing that respect to claim 9 but offered no discussion about claim 9.  Instead here Applicant discussed claims 17 and 20.
	Fifth, on page 17, applicant is arguing:
	Sensors in Buelher is described as dual video cameras on the primary manipulator for use to pick up dishes, washing dishes, picking up food items. Paragraphs [0238] and [0239], Buelher. Buelher also uses a temperature sensor. Paragraphs [0260] and [0239], Buelher. Sensors in Buelher does not teach, disclose, or suggest "wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation" as recited in claim 17, or "a sensor for detecting and confirming the at least one mini-manipulation has obtained a successful functional outcome after the robotic apparatus executes the at least one mini--manipulation" as recited in claim 20.
First of all, this is not the claims as recited.  Second, however, applicant has ignored Buehler’s teaching of (at least [0356]-[0360] discuss monitoring temperature of the cooling receptacle surfaces;  monitoring temperature of the oil and cooks the meat until it is done, discuss the control system visually inspect the salmon, measures its size and brings it to a known pre-cooking temperature, discuss combines the 

Claim Objections
Claim 7 objected to because of the following informalities:  “the the plurality of mini-manipulations” appears to be a writing error.  Appropriate correction is required.

The amendment to the claims filed on 11/20/2020 does not comply with the requirements of 37 CFR 1.121(c) because:
There are multiple claims with improper status and markings.  For example, at least claim 6 has status of previously presented and has amendment markings.  Applicant is required to identify and fix all improper claims.  
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 introduces the limitation "at least one robotic end effector" in multiple lines/instances, such as lines 2, 8, 11, 14, 15.  It is not known if these instances are the same or not.  In addition, all subsequent recitations of “the at least one robotic end effector” are indefinite as to which instance they are referring to.
Claim 1 introduces the limitation "a plurality of mini-manipulations" in multiple lines/instances, such as line 27, 9.  It is not known if these instances are the same or not.  In addition, all subsequent recitations of “the plurality of mini-manipulations” are indefinite as to which instance they are referring to.
Claim 6 recites the limitation "the at least one –mini-manipulation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the one or more robotic arm and effector".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the one or more mini-manipulations".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 introduces the limitation "one or more parameters", whereas claim 1 already introduced "one or more parameters".  It is not known if these instances are the same or not.  In addition, all subsequent recitations of “the one or more parameters” are indefinite as to which instance they are referring to.
Claim 12 recites the limitation "the food preparation process file".  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the electronic food preparation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the particular mini-manipulation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "at least one mini-manipulation the plurality of mini-manipulations".  This does not appear to be proper English thus are not understandable, and indefinite.
Claim 17 introduces the limitation "at least one mini-manipulation", whereas claim 13 already introduced "at least one mini-manipulation ".  It is not known if instances are the same or not.  In addition, all subsequent recitations of “the at least one mini-manipulation” are indefinite as to which instance they are referring to.
Claim 19 recites the limitation "the robotic operating area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 introduces the limitation "at least one mini-manipulation", whereas claim 13 already introduced "at least one mini-manipulation ".  It is not known if instances are the same or not.  In addition, all subsequent recitations of “the at least one mini-manipulation” are indefinite as to which instance they are referring to.
Claim 22 recites the limitation "the food preparation file".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the parameter value".  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the one or more robotic end effectors".  There is insufficient antecedent basis for this limitation in the claim.

As there is a continuing and excessive number of indefinite issues, these claims are rejected under art with as best understood interpretation.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1, 3-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of copending Application No. 15782154 in view of Zhang et al. (US 2004/0172380) and Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y). 
Regarding claims 1 and 13, claims 1, 15 of copending Application No. 15782154 teach all the limitations except for:
first set of data comprising one or more cooking operations or an electronic food recipe;
the first set of data comprising one or more cooking operations or an electronic food recipe;

the plurality of mini-manipulations representing a sequence of operations for the one or more robotic arms coupled to the one or more robotic end effectors to execute electronic food preparation process file to conduct one or more cooking operations;
executing the plurality of mini-manipulations by the at least one robotic arm and the at least one robotic effector operating with at least one cooking object;
executing the at least one mini-manipulation by the robotic apparatus operating with at least one cooking object;
However, Zhang et al. teaches:
first set of data comprising one or more cooking operations or an electronic food recipe;
the first set of data comprising one or more cooking operations or an electronic food recipe;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;      in particular at least figs. 1, 10 [0036] [0051] discuss generating data from chef’s cooking process and then using this data to generate data for operating according to figs. 2, 11 [0037], [0052]);
providing a plurality of mini-manipulation in an electronic food preparation process file, the plurality of mini-manipulations representing a sequence of operations for the at least one robotic arm coupled to at least one effector to execute the electronic food recipe;

executing the plurality of mini-manipulations by the at least one robotic arm and the at least one robotic effector operating with at least one cooking object;
executing the at least one mini-manipulation by the robotic apparatus operating with at least one cooking object;
 (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file, discuss order/sequence of steps such as control mechanical hands to grab main ingredients containers, and pour out main ingredients) to produce the cuisines ([0004]-[0054]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 wherein first set of data comprising one or more cooking operations or an electronic food recipe; the first set of data comprising one or more cooking operations or an electronic food recipe ; providing a plurality of mini-manipulation in an electronic food preparation process file, the plurality of mini-manipulations representing a sequence of operations for the at least one robotic arm coupled to at least one effector to execute the electronic food recipe; the plurality of mini-manipulations representing a sequence of operations for the one or more robotic arms coupled to the one or more robotic end effectors to execute electronic food preparation process file to conduct one or more cooking operations; executing 

Regarding claim 3, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, and one or more cooking equipment) to produce the cuisines ([0004]-[0054]);


	In addition and in the alternative, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the at 

Regarding claim 4, Zhang et al. teaches:
wherein each of the plurality of mini- manipulation comprises timing parameters, associated a start time, duration, speed, or an ending time, or any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;     as the actions have movements, these actions have a predefined time duration of more than instantaneous and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines

Regarding claim 5, Zhang et al. does not explicitly teach:
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
	Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 6, Zhang et al. teaches:
wherein the robotic apparatus executes the at least one mini-manipulation in an instrumented robotic environment (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 7, Zhang et al. teaches:
wherein the robotic apparatus executes the the plurality of mini-manipulations in a standardized robotic environment (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 8, Zhang et al. teaches:
	the processor is computed to collect measurement data as feedback to confirm or make real-time adjustment by one or more robotic arm and effector to a current cooking operation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file;   in particular at least figs. 11-12, [0052]-[0053] discuss using angle rotation signals, angle velocity, 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;
	Zhang et al. does not explicitly teach:
	measurement data includes sensor data by one or more sensors;
	Bollini et al. teaches: 
	measurement data includes sensor data by one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);


Regarding claim 9, Zhang et al. does not explicitly teach:
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
	Bollini et al. teaches: 
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 10, Zhang et al. does not explicitly teach:
wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe.
	Bollini et al. teaches: 
	wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 11, Zhang et al. teaches:
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
	the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);


Regarding claim 12, Zhang et al. does not explicitly teach:
wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data.
	Bollini et al. teaches: 
	wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 14, Zhang et al. teaches:
wherein the plurality of mini-manipulations comprises a plurality of pretested mini-manipulation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines.
In addition and in the alternative, Bollini et al. teaches:
as applied to claim 13, Bollini et al. teaches:
wherein the plurality of mini-manipulations comprises a plurality of pretested mini-manipulation; 
each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 with each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests.

Regarding claim 15, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;
	In addition and in the alternative, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 16, Zhang et al. teaches:
wherein each mini-manipulation comprises a predefined start time, a predefined time duration, and a predefined speed,
each mini-manipulation in the plurality of mini-manipulations comprises timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 17, Zhang et al. does not explicitly teach:
	wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
	Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;

It would have been obvious to one of claims 1, 15 of copending Application No. 15782154 et al. wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 18, Zhang et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;


at least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least rotary actuator, or any combination thereof, to reposition the one or more robotic arms to increase the robotic operating area in an instrumented environment in at least one position and at least one orientation of the one or more effectors (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file,          in particular at least fig. 2 [0037] discuss at least six joints 20 and six degrees of freedom, figs. 8-9 [0049]-[0050] discuss the structures and kinematics of the joints, including rotary joints, various axis, [0052] discuss the motors of each joint 20,  at least the extension of the arms between fig. 2 and fig. 11 reads on reposition the one or more robotic arms to increase the robotic operating area in an instrumented environment in at least one position and at least one orientation of the one or more effectors) to produce the cuisines ([0004]-[0054]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 20, Zhang et al. does not explicitly teach:
	a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation;
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 with a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the 

Regarding claim 21, Zhang et al. does not explicitly teach:
wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file.
	Bollini et al. teaches: 
	wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);


Regarding claim 22, Zhang et al. does not explicitly teach:
wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data.
	Bollini et al. teaches: 
	wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 23, Zhang et al. does not explicitly teach:
wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific. 
However, Bollini et al. teaches:
wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests (section 5, pages 8-13 discuss experimenting and testing);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 with each mini-

Zhang in view of Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In this case, given the teaching of wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value to be 1%.

Regarding claim 24, Zhang et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;
	In addition and in the alternative, Bollini et al. teaches: 
	wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 25, Zhang et al. does not explicitly teach:
	providing feedback to the robotic apparatus based on the one or more sensors;
	Bollini et al. teaches: 
	providing feedback to the robotic apparatus based on the one or more sensors;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 with providing feedback to the robotic apparatus based on the one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 26, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more ingredients, the one or more ingredients including one or more ingredient parameters including ingredient type, ingredient form, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 27, Zhang et al. teaches:



Regarding claim 28, Zhang et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters including one more predefined time parameters having a start time, a duration, a speed, one more cooking tool motion trajectories, and/or one or more robot movement trajectories (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;     as the actions have movements, these actions 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 13 of copending Application No. 15782154 with these limitations as taught by Zhang et al. to produce the cuisines;

Regarding claim 29, Zhang et al. does not explicitly teach:
one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
	Bollini et al. teaches: 
	one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 15 of copending Application No. 15782154 with one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.
 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and .
Regarding claim 1, Bollini et al. discloses:
	A method for food preparation process by a robotic apparatus, the robotic apparatus having at least one robotic arm coupled to at least one robotic effector (at least figs. 1, 5) comprising: 
receiving one or more user commands to generate a first set of data comprising one or more cooking operations or an electronic food recipe, a processor generating a second set of data based on the first set of data for operating the robotic apparatus, the second set of data comprising a plurality of mini-manipulations for operating at least one robotic arm coupled to at least one robot effector (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”;   at least fig. 5 show user select recipe);

each mini-manipulation comprising one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific
executing the plurality of mini-manipulations by the at least one robotic arm and the at least one robotic effector operating with at least one cooking object.
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”)

Further, Bollini et al. does not explicitly teach:

	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In this case, given the teaching of wherein the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value to be 1%.

Regarding claim 3, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic 

Regarding claim 4, Bollini et al. teaches:
wherein each of the plurality of mini- manipulation comprises timing parameters, associated a start time, duration, speed, or an ending time, or any combination thereof (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”;  at least sequence reads on claim);


	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) 

Regarding claim 6, Bollini et al. teaches:
wherein the robotic apparatus executes the at least one mini-manipulation in an instrumented robotic environment (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to 

Regarding claim 7, Bollini et al. teaches:
wherein the robotic apparatus executes the the plurality of mini-manipulations in a standardized robotic environment (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) 


	the processor is computed to collect sensor data by one or more sensors as feedback to confirm or make real-time adjustment by one or more robotic arm and effector to a current cooking operation 
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) 

Regarding claim 9, Bollini et al. teaches: 
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted 

Regarding claim 10, Bollini et al. teaches: 
	wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 

Regarding claim 11, Bollini et al. teaches: 
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
	the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) 


	wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) 

Regarding claim 13, Bollini et al. teaches:
A robotic food preparation system, comprising: 
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; 
at least one processor communicatively coupled to the one or more robotic arms, the at least one processor being operable to: 

each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific,
providing the plurality of mini-manipulations  in the electronic food recipe, at least one mini-manipulation the plurality of mini-manipulations including one or more parameters associated with one or more predefined time parameters, one or more ingredients, and one or more cooking equipment, each mini-manipulation including a sequence of operations to achieve a predefined functional result; and 
executing the at least one mini-manipulation by the robotic apparatus operating with at least one cooking object; 
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the 

Further, Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini with but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In this case, given the teaching of wherein the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value to be 1%.

Regarding claim 14, Bollini et al. teaches:
as applied to claim 13, Bollini et al. teaches:
wherein the plurality of mini-manipulations comprises a plurality of pretested mini-manipulation; 


Regarding claim 15, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 

Regarding claim 16, Bollini et al. teaches:

each mini-manipulation in the plurality of mini-manipulations comprises timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”;   at least sequence of action reads on the claim) 

Regarding claim 17, Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 

Regarding claim 18, Bollini et al.  teaches:
wherein the robotic apparatus executes the plurality of mini-manipulations in an instrumented robotic environment (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and 

Regarding claim 19, Bollini et al. teaches:
at least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least rotary actuator, or any combination thereof, to reposition the one or more robotic arms to increase the robotic operating area in an instrumented environment in at least one position and at least one orientation of the one or more effectors (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”,  discuss moving of manipulator and end effector indicating actuation);

Regarding claim 20, Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 

Regarding claim 21, Bollini et al. teaches: 
	wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to 

Regarding claim 22, Bollini et al. teaches: 
	wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 


wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) 
Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In this case, given the teaching of wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value to be 1%.

Regarding claim 24, Bollini et al. teaches: 
	wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine 

Regarding claim 25, Bollini et al. teaches: 
	providing feedback to the robotic apparatus based on the one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 

Regarding claim 26, Bollini et al. teaches:
wherein the at least one cooking object comprises one or more ingredients, the one or more ingredients including one or more ingredient parameters including ingredient type, ingredient form, ingredient shape, ingredient amount, ingredient position and/or ingredient orientation (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 

Regarding claim 27, Bollini et al. teaches:
wherein the at least one cooking object comprises one or more equipment, the one or more equipment including one or more equipment parameters including equipment type, equipment model, one or more equipment operation parameters, wherein the equipment comprises one or more kitchen appliances, one or more small appliances, one or more utensils, one or more containers, or one or more cookwares (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and 

Regarding claim 28, Bollini et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters including one more predefined time parameters having a start time, a duration, a speed, one more cooking tool motion trajectories, and/or one or more robot movement trajectories (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term 

Regarding claim 29, Bollini et al. teaches: 
	one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) 


Regarding claim 1, Zhang et al. teaches:
	A method for food preparation process by a robotic apparatus, the robotic apparatus having at least one robotic arm coupled to at least one robotic effector (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16), comprising: 
to generate a first set of data comprising one or more cooking operations or an electronic food recipe, a processor generating a second set of data based on the first set of data for operating the robotic apparatus, the second set of data comprising a plurality of mini-manipulations for operating at least one robotic arm coupled to at least one robot effector (figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file;      in particular at least figs. 1, 10 [0036] [0051] discuss generating data from chef’s cooking process and then using this data to generate data for operating according to figs. 2, 11 [0037], [0052]) ;
providing a plurality of mini-manipulation in an electronic food preparation process file, the plurality of mini-manipulations representing a sequence of operations for the at least one robotic arm coupled to at least one effector to execute the electronic food recipe,

executing the plurality of mini-manipulations by the at least one robotic arm and the at least one robotic effector operating with at least one cooking object.
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating operation program/electronic food preparation process file including action primitives and mini-manipulations of movement of cooking components including cooking containers and shovel, and mini-manipulations of manipulating heat/temperature;  discuss robot manipulators and mechanical hands executing the operation program/electronic food preparation process file, discuss order/sequence of steps such as control mechanical hands to grab main ingredients containers, and pour out main ingredients);

Zhang does not explicitly teach:
receiving one or more user commands to generate data;
However, Crow et al. teaches:
receiving one or more user commands to generate data (at least fig. 4 [0058]-[0064] discuss user command to initiate recording step 402) to allow user to direct the robot ([0058]-[0064]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with receiving one or more user commands to generate data as taught by Crow et al. to allow user to direct the robot.

Further Zhang et al. does not explicitly teach:
the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic 
However, Bollini et al. teaches:
the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests (section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. the one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by the at least one robotic arm coupled to at least one robotic effector until the at least one robotic arm coupled to at least one robotic effector is able to execute a particular mini- manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests.

Further, Zhang does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;


Regarding claim 3, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main 
	In addition and in the alternative, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);



Regarding claim 4, Zhang et al. teaches:
wherein each of the plurality of mini- manipulation comprises timing parameters, associated a start time, duration, speed, or an ending time, or any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators 

Regarding claim 5, Zhang et al. does not explicitly teach:
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
	Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 6, Zhang et al. teaches:
wherein the robotic apparatus executes the at least one mini-manipulation in an instrumented robotic environment (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more 

Regarding claim 7, Zhang et al. teaches:
wherein the robotic apparatus executes the the plurality of mini-manipulations in a standardized robotic environment (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor 

Regarding claim 8, Zhang et al. teaches:
	the processor is computed to collect measurement data as feedback to confirm or make real-time adjustment by one or more robotic arm and effector to a current cooking operation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file;   in particular at least figs. 11-12, [0052]-[0053] discuss using angle rotation signals, angle velocity, feedback signal of the movement of the manipulators in order to calibrate the movements of the manipulators);
	Zhang et al. does not explicitly teach:
	measurement data includes sensor data by one or more sensors;
	Bollini et al. teaches: 
	measurement data includes sensor data by one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein measurement data includes sensor data by one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 9, Zhang et al. does not explicitly teach:
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the 

Regarding claim 10, Zhang et al. does not explicitly teach:
wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe.
	Bollini et al. teaches: 
	wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);


Regarding claim 11, Zhang et al. teaches:
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the 
	In addition and in the alternative, Bollini et al. teaches: 
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
	the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 12, Zhang et al. does not explicitly teach:

	Bollini et al. teaches: 
	wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on 

Regarding claim 13, Zhang et al. teaches:
A robotic food preparation system, comprising: 
one or more robotic arms; 
one or more robotic end effectors coupled to the one or more robotic arms, each end effector coupled to a respective robotic arm; 
(figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16);
at least one processor communicatively coupled to the one or more robotic arms (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35), the at least one processor being operable to: 
to generate a first set of data, the first set of data representing one or more cooking operations or an electronic food recipe, the processor generating a second set of data based on the first set of data for operating a robotic apparatus, the second set of data comprising a plurality of mini-manipulations, the plurality of mini-manipulations representing a sequence of operations for the one or more robotic arms coupled to the one or more robotic end effectors to execute electronic food preparation process file to conduct one or more cooking operations;
(figs. 1-12, [0004]-[0054] discuss the system/robotic apparatus including manipulators 21 and mechanical hands 16;   at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating operation program/electronic food preparation process file including action primitives and mini-manipulations of 
providing the plurality of mini-manipulations  in the electronic food recipe, at least one mini-manipulation the plurality of mini-manipulations including one or more parameters associated with one or more predefined time parameters, one or more ingredients, and one or more cooking equipment, each mini-manipulation including a sequence of operations to achieve a predefined functional result; and 
executing the at least one mini-manipulation by the robotic apparatus operating with at least one cooking object; 
(figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the 

Zhang does not explicitly teach:
receiving one or more user commands to generate data;
However, Crow et al. teaches:
receiving one or more user commands to generate data (at least fig. 4 [0058]-[0064] discuss user command to initiate recording step 402) to allow user to direct the robot ([0058]-[0064]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with receiving one or more user commands to generate data as taught by Crow et al. to allow user to direct the robot.

Further Zhang et al. does not explicitly teach:
each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the 
However, Bollini et al. teaches:
each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests (section 5, pages 8-13 discuss experimenting and testing);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests.

Further, Zhang does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini with but defaulting to 1% of 

Regarding claim 14, Zhang et al. teaches:
wherein the plurality of mini-manipulations comprises a plurality of pretested mini-manipulation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking 
In addition and in the alternative, Bollini et al. teaches:
as applied to claim 13, Bollini et al. teaches:
wherein the plurality of mini-manipulations comprises a plurality of pretested mini-manipulation; 
each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests (section 5, pages 8-13 discuss experimenting and testing);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation within a threshold of optimal performance in achieving a predefined functional outcome, the optimal performance being task-specific, as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests.

Regarding claim 15, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment);
	In addition and in the alternative, Bollini et al. teaches: 
	wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the at least one cooking object comprises one or more utensils, one or more ingredients, one or more appliances, and/or one or more equipment, or in any combination thereof as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 16, Zhang et al. teaches:

each mini-manipulation in the plurality of mini-manipulations comprises timing parameters associated a start time, duration, speed, or an ending time, or any combination thereof (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;     as the actions have movements, these actions have a predefined time duration of more than instantaneous and predefined speed of more than stationary;  discuss the sequence of actions, reading on start time);

Regarding claim 17, Zhang et al. does not explicitly teach:

	Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein at least one mini-manipulation in the plurality of 

Regarding claim 18, Zhang et al. teaches:
wherein the robotic apparatus executes the plurality of mini-manipulations in an instrumented robotic environment (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program controlled funnel 18 of the seasoning material containers 17, and add the seasoning materials to the cooking container”, reading on sequence/time parameters, on one or more ingredients, one or more cooking equipment;   discuss executing “The operation program of the computer 35 will control mechanical hands 16 to grab main ingredient containers and pour out main ingredients”, reading on one or more ingredients, and one or more cooking equipment;   discuss executing “The stepping motor drives 25 will control mechanical hands 16 to grab and hold main ingredient containers, cooking container, and shovel. The movements of each joint of the manipulators when accomplishing the cooking tasks are controlled by the computer”, reading on reading on sequence/time parameters, one or more ingredients, one or more cooking equipment;     as the actions have movements, these actions 

Regarding claim 19, Zhang et al. teaches:
at least one x-axis actuator, at least one y-axis actuator, or at least one z-axis actuator, at least rotary actuator, or any combination thereof, to reposition the one or more robotic arms to increase the robotic operating area in an instrumented environment in at least one position and at least one orientation of the one or more effectors (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file,          in particular at least fig. 2 [0037] discuss at least six joints 20 and six degrees of freedom, figs. 8-9 [0049]-[0050] discuss the structures and kinematics of the joints, including rotary joints, various axis, [0052] discuss the motors of each joint 20,  at least the extension of the arms between fig. 2 and fig. 11 reads on reposition the one or more robotic arms to increase the robotic operating area in an instrumented environment in at least one position and at least one orientation of the one or more effectors);

Regarding claim 20, Zhang et al. does not explicitly teach:
	a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation;
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 21, Zhang et al. does not explicitly teach:
wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file.
	Bollini et al. teaches: 
	wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the processor is computed to collect sensor data 

Regarding claim 22, Zhang et al. does not explicitly teach:
wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data.
	Bollini et al. teaches: 
	wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 23, Zhang et al. does not explicitly teach:
wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific. 
However, Bollini et al. teaches:
wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific (at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests (section 5, pages 8-13 discuss experimenting and testing);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with each mini-manipulation including one or more action primitives or at least one smaller mini-manipulation created that has been pre-tested one or more times by a robotic apparatus until the robotic apparatus is able to execute the particular mini-manipulation 

Zhang in view of Bollini et al. does not explicitly teach:
	but defaulting to 1% of optimal when not otherwise specified for each given domain-specific application;
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. with defaulting to 1% of optimal when not otherwise specified for each given domain-specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In this case, given the teaching of wherein each mini-manipulation in the plurality of min-manipulations have been designed and tested to perform within the threshold of optimal performance in achieving the pre-defined functional outcome , the optimal performance being task-specific, it is obvious and involves only routine skill in the art to make this threshold/optimum value to be 1%.

Regarding claim 24, Zhang et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of 
	In addition and in the alternative, Bollini et al. teaches: 
	wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 25, Zhang et al. does not explicitly teach:
	providing feedback to the robotic apparatus based on the one or more sensors;
	Bollini et al. teaches: 
	providing feedback to the robotic apparatus based on the one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with providing feedback to the robotic apparatus based on the one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

Regarding claim 26, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more ingredients, the one or more ingredients including one or more ingredient parameters including ingredient type, ingredient form, ingredient shape, ingredient amount, ingredient position and/or ingredient orientation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials 

Regarding claim 27, Zhang et al. teaches:
wherein the at least one cooking object comprises one or more equipment, the one or more equipment including one or more equipment parameters including equipment type, equipment model, one or more equipment operation parameters, wherein the equipment comprises one or more kitchen appliances, one or more small appliances, one or more utensils, one or more containers, or one or more cookwares (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the 

Regarding claim 28, Zhang et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters including one more predefined time parameters having a start time, a duration, a speed, one more cooking tool motion trajectories, and/or one or more robot movement trajectories (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file, in particular at least [0052] discuss executing “controlling the amounts of seasoning materials through pulse generating board 22 to stepping motor drives 23, and then the stepping motor drives 23 motivate the stepping motors of the program 

Regarding claim 29, Zhang et al. does not explicitly teach:
one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
	Bollini et al. teaches: 
	one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with one or more sensors for generating sensor data to read the parameter value of one or more parameters in the plurality of parameterized mini-manipulations for operating the one or more robotic arms coupled to the one or more robotic end effectors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

3) Claims 5, 11, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) and 

Regarding claim 5, Zhang et al. does not explicitly teach:
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
	Bollini et al. teaches: 
	wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.
In addition and in the alternative, Buehler teaches:
wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by connecting with a tool from the tool rack 2005, and perform actions such as removal of ingredients from the storage area, their placement on the cooking surface, movement of the food being cooked including mixing, stirring, turning…                     [0339]-[0356] discuss food preparation area and action of having manipulator using a knife to cut vegetables;     [0357]-[0363] discuss preparing chicken fried steak, preparing muffins, salmon over polenta, stir fry, stuffed Cornish game hen; discuss actions including mixing the ingredients, puts oil in another cooking receptacle, dips the steak, mixing the batter, vegetables are washed and chopped, the dish is scooped out using the scooping tools;         at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. w and Crow et al. wherein at least one mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, and wherein the at least one mini-manipulation is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Buehler to monitor and decide when is done.

Regarding claim 11, Zhang et al. teaches:
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and 
	In addition and in the alternative, Bollini et al. teaches: 
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one 

In the alternative and in addition, Buehler teaches:
Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, 
each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore,
the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by connecting with a tool from the tool rack 2005, and perform actions such as removal of ingredients from the storage area, their placement on the cooking surface, movement of the food being cooked including mixing, stirring, turning…                     [0339]-[0356] discuss food preparation area and action of having manipulator using a knife to cut vegetables;     [0357]-[0363] discuss preparing chicken fried steak, preparing muffins, salmon over polenta, stir fry, stuffed Cornish game hen; discuss actions including mixing the ingredients, puts oil in another cooking receptacle, dips the steak, mixing the batter, vegetables are washed and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. Each of the one or more mini-manipulations comprises one or more parameters for executing one or more parameterized cooking operations, each of the one or more parameters comprises one or more ingredients, one or more ingredient amounts, one or more ingredient forms, one or more ingredient shapes, and/or one or more timing parameters, and/or one or more kitchen equipment, and/or one or more smart equipment parameters, or any combination therefore, the one or more kitchen equipment including at least one utensil or at least one container, or at least one appliance, or at least one smart appliance, or at least one smart appliance command, or at least one smart appliance feedback data, or at least one cookware, or an combination therefore as taught by Buehler to monitor and decide when is done.

Regarding claim 24, Zhang et al. teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors 
In the alternative and in addition, Buehler teaches:
wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein each mini-manipulation in the plurality of mini-manipulations comprises one or more parameters, the one or more parameters being associated with the recipe file or one or more sensors as taught by Buehler to monitor and decide when is done.

Regarding claim 25, Zhang et al. does not explicitly teach:

Bollini et al. teaches: 
	providing feedback to the robotic apparatus based on the one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with providing feedback to the robotic apparatus based on the one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.


providing feedback to the robotic apparatus based on the one or more sensors (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by connecting with a tool from the tool rack 2005, and perform actions such as removal of ingredients from the storage area, their placement on the cooking surface, movement of the food being cooked including mixing, stirring, turning…                     [0339]-[0356] discuss food preparation area and action of having manipulator using a knife to cut vegetables;     [0357]-[0363] discuss preparing chicken fried steak, preparing muffins, salmon over polenta, stir fry, stuffed Cornish game hen; discuss actions including mixing the ingredients, puts oil in another cooking receptacle, dips the steak, mixing the batter, vegetables are washed and chopped, the dish is scooped out using the scooping tools;         at least [0356]-[0360] discuss monitoring temperature of the cooling receptacle surfaces;  monitoring temperature of the oil and cooks the meat until it is done, discuss the control system visually inspect the salmon, measures its size and brings it to a known pre-cooking temperature, discuss combines the modeled heat transfer calculations with measurements of previous cut salmon to determine cooking time;     [0224]-[0226] discuss temperature probe;    at least [0358] discuss putting oil into another cooking receptacle, dipping the steak into the cooking platter and places it in the frying oil, then monitor the temperature of the oil continuously and cooks the meat until it was done based on time, therefore the sensing/monitoring of the temperature and the meat is done after the putting oil, dipping and placing, confirming that the putting oil, dipping and placing was successful) to monitor and decide when is done ([0356]-[0360]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein providing 

4) Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) and Crow et al. (US 2012/0277914) as applied to claim 1 above, and further in view of Hattori et al. (US 20090208094).
Regarding claim 8, Zhang et al. teaches:
	the processor is computed to collect measurement data as feedback to confirm or make real-time adjustment by one or more robotic arm and effector to a current cooking operation (figs. 1-12, [0004]-[0054] discuss the whole system/robotic apparatus including manipulators 21 and mechanical hands 16;   discuss computer 3, computer controller 14, computer 35;    at least figs. 1-2, 10-12 [0036]-[0037] [0051]-[0054] discuss creating then providing operation program/electronic food preparation process file, the system executing the providing operation program/electronic food preparation process file;   in particular at least figs. 11-12, [0052]-[0053] discuss using angle rotation signals, angle velocity, feedback signal of the movement of the manipulators in order to calibrate the movements of the manipulators);
	Zhang et al. does not explicitly teach:
	measurement data includes sensor data by one or more sensors;
	Bollini et al. teaches: 
	measurement data includes sensor data by one or more sensors;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein measurement data includes sensor data by one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.
	In addition and the alternative, Hattori et al. teaches:
measurement data includes sensor data by one or more sensors ([0051] discuss sensors and their measurement data) to collect measurement information ([0051]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein 

Regarding claim 9, Zhang et al. does not explicitly teach:
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
	Bollini et al. teaches: 
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

5) Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y), Crow et al. (US 2012/0277914) and Hattori et al. (US 20090208094) as applied to claim 8 above, and further in view of Buehler (US 20050193901).
Regarding claim 9, Zhang et al. does not explicitly teach:
	wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations;
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the 
In addition and in the alternative, Buehler teaches:
wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by connecting with a tool from the tool rack 2005, and perform actions such as removal of ingredients from the storage area, their placement on the cooking surface, movement of the food being cooked including mixing, stirring, turning…                     [0339]-[0356] discuss food preparation area and action of having manipulator using a knife to cut vegetables;     [0357]-[0363] discuss preparing chicken fried steak, preparing muffins, salmon over polenta, stir fry, stuffed Cornish game hen; discuss actions including mixing the ingredients, puts oil in another cooking receptacle, dips the steak, mixing the batter, vegetables are washed and chopped, the dish is scooped out using the scooping tools;         at least [0356]-[0360] discuss monitoring temperature of the cooling receptacle surfaces;  monitoring temperature of the oil and cooks the meat until it is done, discuss the control system visually inspect the salmon, measures its size and brings it to a known pre-cooking temperature, discuss combines the modeled heat transfer calculations with measurements of previous cut salmon to determine cooking time;     [0224]-[0226] discuss temperature probe;    at least [0358] discuss putting oil into another cooking receptacle, dipping the steak into the cooking platter and places it in the frying oil, then monitor the temperature of the oil continuously and cooks the meat until it was done based on time, therefore the sensing/monitoring of the temperature and the meat is done after 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al., Crow et al. and Hattori et al. wherein the robot apparatus comprises a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the plurality of mini-manipulations as taught by Buehler to monitor and decide when is done.

6) Claims  10, 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y)and Crow et al. (US 2012/0277914) as applied to claims 1 and 24 above, and further in view of McFadden (US 2007/0137633).
Regarding claim 10, Zhang et al. does not explicitly teach:
wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe.
	Bollini et al. teaches: 
	wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

In addition and in the alternative, McFadden teaches:
wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein the robotic apparatus comprises the processor for computing to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in a food preparation recipe as taught by McFadden to adjust the cooking recipe in an appropriate manner.

Regarding claim 12, Zhang et al. does not explicitly teach:
wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data.
	Bollini et al. teaches: 
	wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

In addition and in the alternative, McFadden teaches:
wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein the robotic apparatus comprises a processor for adjusting one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by McFadden to adjust the cooking recipe in an appropriate manner


	providing feedback to the robotic apparatus based on the one or more sensors;
	Bollini et al. teaches: 
	providing feedback to the robotic apparatus based on the one or more sensors;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. with providing feedback to the robotic apparatus based on the one or more sensors as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

In addition and in the alternative, McFadden teaches:
providing feedback to the robotic apparatus based on the one or more sensors (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein providing feedback to the robotic apparatus based on the one or more sensors as taught by McFadden to adjust the cooking recipe in an appropriate manner

7) Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y)and Crow et al. (US 2012/0277914) as applied to claims 13, 19 above, and further in view of Buehler (US 20050193901).
Regarding claim 17, Zhang et al. does not explicitly teach:
	wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation;
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback(pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.
In addition and in the alternative, Buehler teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein at least one mini-manipulation in the plurality of mini-manipulations is adjusted based one or more parametric values obtained by one or more sensors to modify one or more parameters in the at least one mini-manipulation as taught by Buehler to monitor and decide when is done.


	a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation;
	Bollini et al. teaches: 
	a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);


In addition and in the alternative, Buehler teaches:
a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation (figs. 1-2, 4a-5, 20-23, 31-44, [0122]-[0261] [0339]-[0356][0357]-[0363] discuss  automated food preparation system FPS with manipulator holding tools in cooking;      in  particular at least [0224]-[0226] discuss manipulator is essentially a robot arm that completes specialized cooking functions by connecting with a tool from the tool rack 2005, and perform actions such as removal of ingredients from the storage area, their placement on the cooking surface, movement of the food being cooked including mixing, stirring, turning…                     [0339]-[0356] discuss food preparation area and action of having manipulator using a knife to cut vegetables;     [0357]-[0363] discuss preparing chicken fried steak, preparing muffins, salmon over polenta, stir fry, stuffed Cornish game hen; discuss actions including mixing the ingredients, puts oil in another cooking receptacle, dips the steak, mixing the batter, vegetables are washed and chopped, the dish is scooped out using the scooping tools;         at least [0356]-[0360] discuss monitoring temperature of the cooling receptacle surfaces;  monitoring temperature of the oil and cooks the meat until it is done, discuss the control system visually inspect the salmon, measures its size and brings it to a known pre-cooking temperature, discuss combines the modeled heat transfer calculations with measurements of previous 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. with a sensor for detecting and confirming at least one mini-manipulation in the plurality of mini-manipulations has obtained a successful functional outcome after the robotic apparatus executes the at least one mini-manipulation as taught by Buehler to monitor and decide when is done.

8) Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2004/0172380) in view of Bollini et al. (Bollini, Mario A; Tellex, Stefanie A; Thompson, Tyler C.; Roy, Nicholas; Rus, Daniela L, Interpreting and Executing Recipes with a Cooking Robot, 2013, Springer Nature, pages 1-15, https://dspace.mit.edu/bitstream/handle/1721.1/114648/bollini12.pdf?sequence=1&isAllowed=y) and Crow et al. (US 2012/0277914) as applied to claims 13 above, and further in view of McFadden (US 2007/0137633).
Regarding claim 21, Zhang et al. does not explicitly teach:
wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file.
	Bollini et al. teaches: 

(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the chemical reaction associated with onion translucence. We see the long-term potential for robotic cooking systems to leapfrog human chefs through the integration of advanced sensing and feedback systems”;            at least pages 7-8 section 4.4.2 discuss mini-manipulations of mixing the batter, and “Other approaches include using computer vision techniques to visually sense the batter consistency. The mixing strategy aims for well-combined batter, at the expense of time and the risk of over-mixing”) to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback (pages 7-8 section 4.4.2; section 5, pages 8-13);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.


wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein the processor is computed to collect sensor data as feedback to confirm or make real-time adjustment to a current operation in the electronic food preparation process file as taught by McFadden to adjust the cooking recipe in an appropriate manner.

Regarding claim 22, Zhang et al. does not explicitly teach:
wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data.
	Bollini et al. teaches: 
	wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data;
(at least figs. 3-6 pages 4-13,   at least section 5, pages 8-13 discuss experimenting and testing, page 10 discuss robot is able to successfully execute actions in a cooking domain;     discuss “Many recipes in the Joy of Cooking set and within our baking recipe corpus require feedback to determine whether or not a step of the recipe is completed. For example, a recipe may require onions to be sauted until translucent. First order implementations to sense this onion state may use vision systems to identify color transformations. More capable systems may use thermal imaging to sense the temperature of the onions and correlate this temperature to the desired activation temperature of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by Bollini et al. to evaluate, train, and correct failures, and assessed the robustness of the physical capabilities of the robot by performing extensive tests, and to provide feedback.

In addition and in the alternative, McFadden teaches:
wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data (at least [0052] discuss controller 334 adjust the cooking recipe based on sensor data) to adjust the cooking recipe in an appropriate manner ([0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Zhang et al. in view of Bollini et al. and Crow et al. wherein the processor adjusts one or more parameters in the food preparation process file for machine learning based on feedback received from at least one sensor data as taught by McFadden to adjust the cooking recipe in an appropriate manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664